                   UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION

SIX DIMENSIONS, INC.,           §
                                §
                                §
                    Plaintiff,  §
                                §
V.                              § CIVIL ACTION NO.
                                §      4:17-CV-02680
                                §
PERFICIENT, INC. and LYNN       §
BRADING,                        §
                                §
                                §
                                §
                    Defendants. §

      Plaintiff’s First Amended Objections to Defendants’ Exhibits

     COMES NOW Plaintiff, Six Dimensions, Inc. and notifies Defendants

of these First Amended Objections to Defendants’ Exhibits:

Exhibit          Objection
1                Optional completeness (middle of e-mail string), lacks
                 foundation, authentication, hearsay (OBJECTION
                 WITHDRAWN)
11               Irrelevant, prejudicial, lacks foundation, authentication as
                 to form 10K
14               Irrelevant, prejudicial, lacks foundation, authentication,
                 hearsay –prior contacts from Jeanette Gomez to Klco are
                 not relevant to the claims in the case.
26               Irrelevant, prejudicial, lacks foundation, authentication,
                 hearsay – contacts by Six Dimensions to Jeffrey Davis are
                 unrelated to the claims in this suit. (Defendants have
               withdrawn this Exhibit)
37             Irrelevant, prejudicial, lacks foundation, authentication,
               hearsay – other recruitment efforts by Perficient are not
               relevant.
51             Lawyer e-mail all that was identified: Irrelevant,
               prejudicial, lacks foundation, authentication, hearsay
               (OBJECTION WITHDRAWN)
71             Irrelevant, prejudicial, lacks foundation, hearsay,
               authentication (OBJECTION WITHDRAWN)
72             Irrelevant, prejudicial, lacks foundation, authentication
73             Irrelevant, prejudicial, lacks foundation, authentication
               (Defendants have withdrawn this Exhibit)
74             Irrelevant, prejudicial, lacks foundation, authentication
75             Irrelevant, prejudicial, lacks foundation, authentication
76             Irrelevant, prejudicial, lacks foundation, authentication
77             Irrelevant, prejudicial, lacks foundation, authentication
78             Hearsay, authentication, lacks foundation
83             Irrelevant and prejudicial, creates danger of confusion –
               legal pleadings
84             Irrelevant and prejudicial, creates danger of confusion –
               legal pleadings
85             Irrelevant     and     prejudicial,    lacks    foundation,
               authentication
Demonstratives Plaintiff objects to Defendants’ timeline demonstrative in
               that it references irrelevant and prejudicial information
               regarding the NASDAQ, criminal/civil allegations
               against Benjamin Wey, resignations of three members of
               the board of directors, and a class action.


                                         Respectfully submitted,




                                         ____________________________
                                         MICHAEL PATRICK DOYLE

                                   -2-
                                          S.D. Texas Bar No. 13309
                                          PATRICK M. DENNIS
                                          S.D. Texas Bar No. 578507
                                          JEFFREY I. AVERY
                                          Federal ID Number 2033042
                                          The Clocktower Building
                                          3401 Allen Parkway, Suite 100
                                          Houston, Texas 77019
                                          Phone: 713.571.1146
                                          Fax: 713. 571.1148
                                          service@doylelawfirm.com
                                          ATTORNEYS FOR PLAINTIFF
                                          SIX DIMENSIONS, INC.


                       CERTIFICATE OF SERVICE

     I, the undersigned attorney, do hereby certify that a true and correct
copy of the foregoing document was forwarded to counsel of record on this
the 6th day of June, 2019, via e-mail, or facsimile, pursuant to the Federal
Rules of Civil Procedure:




                                   ________________________________
                                   MICHAEL PATRICK DOYLE




                                    -3-
